Citation Nr: 0802369	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  01-09 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUES

1.  Entitlement to an increased rating for post-operative 
orthopedic residuals of a herniated disc at L4-L5, evaluated 
as 20 percent disabling.  

2.  Entitlement to a separate compensable evaluation of 
neurological residuals of a herniated disc at L4-L5.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Van Stewart, Counsel

INTRODUCTION

The appellant had service in the Army National Guard of Ohio 
from February 26, 1965, to February 25, 1971, and from June 
28, 1972, to June 27, 1976.  His service included a period of 
active duty for training from May 11, 1965, to September 27, 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 RO rating decision.  
This issue was remanded in May 2003 in order to ensure 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), to obtain relevant medical records, 
and to afford the veteran with VA medical examinations.  

This issue was again remanded in March 2005 for further 
orthopedic evaluation to comply with DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The requested examination, given in June 
2005, did not comply with the remand orders.  The Board 
therefore remanded again in November 2006.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

(As will be seen in the background discussion of the decision 
below, there is evidence of a neurological component to the 
veteran's spine disability.  The rating criteria for 
evaluating disabilities of the spine call for evaluation of 
any associated objective neurologic abnormalities separately 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a.  As 
this has not been done, and as the evidence of record is 
inadequate to evaluate the neurological component separately, 
consideration of a possible rating based on any neurologic 
component is deferred pending completion of the development 
sought in the remand that follows the decision below.)  




FINDING OF FACT

The veteran experiences approximately daily flare-ups, and 
from April 12, 2007, his spine disability has resulted in 
additional functional loss tantamount to limitation of 
forward flexion of the thoracolumbar spine to 30 degrees. 


CONCLUSION OF LAW

The criteria for award of a 40 percent rating for the 
orthopedic manifestations of the veteran's herniated disc at 
L4-L5 from April 12, 2007, have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §  4.71a, Diagnostic Code 5293 (2003); 
38 C.F.R. §§ 4.1, 4.10, 4.14, 4.40, 4.45, 4.7, 4.71a, 
Diagnostic Code 5243 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially 
cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in June 
2003, May 2005, and April and December 2006.  (Although the 
complete notice required by the VCAA was not provided until 
after the RO adjudicated the appellant's claims, any timing 
errors have been cured in the process of the previous remands 
and RO subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran submit any evidence he had pertaining to his claim.  
The veteran was apprised of the criteria for assigning 
disability ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
RO also provided a statement of the case (SOC) and two 
supplemental statements of the case (SSOCs) reporting the 
results of its reviews of issue on appeal and the text of the 
relevant portions of the VA regulations.  The veteran was 
also apprised of the changes in the criteria for evaluating 
disabilities of the spine that became effective during the 
pendency of this claim.

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA and private medical 
records, and secured examinations in furtherance of his 
claim.  VA has no duty to inform or assist that was unmet.

By way of background, the Board notes that the veteran 
injured his back prior to military service.  The injury was 
aggravated in service in a vehicular accident.  Originally 
service connected at 10 percent in February 1977, the rating 
was increased to 20 percent, effective in December 1982.  He 
submitted a claim in November 1999 for an increased rating.  

The veteran was afforded a VA spine examination in January 
2000.  The examiner recounted the veteran's relevant history, 
and noted that he had been doing "pretty well" over the 
past two years.  He reported still getting chronic back pain 
and some soreness and tenderness, along with "a little bit" 
of right leg pain, weakness, stiffness, fatigability, and 
lack of endurance.  Previously reported sciatica had not 
recurred.  The veteran reported no specific flare-ups over 
the past two years, and he reported that he was not presently 
using a cane or taking any medications.  He was able to do 
normal daily activities.  

On examination, the examiner found a well-healed surgical 
scar on the back.  There was some tenderness, soreness, and 
pain to palpation.  The veteran could forward flex to 70 
degrees with pain, and extend, bend, and rotate to 30 
degrees, with pain at the extremes of range of motion.  He 
was able to raise onto his toes and heels.  Straight leg 
raising was negative in a seated position.  No other 
neurological abnormalities were noted.  

The veteran underwent a neurological examination in February 
2002.  Examination revealed deep tendon reflexes were 2+ all 
over, including the bilateral Achilles.  In walking, the 
veteran favored the right leg.  Toe, heel, and tandem walking 
exercises evidenced some difficulty due to pain.  There was a 
decrease in lumbar lordosis, but no tenderness.  The examiner 
concluded that there were no signs suggestive of 
radiculopathy, and that the veteran's severe pain was most 
likely due to myofascial pain syndrome exacerbated by scar 
formation.  

The veteran was afforded another VA spine examination in 
August 2003.  The veteran reported that flare-ups (the 
frequency of which was not reported) and repetitive use 
increased his pain, fatigue, weakness, and incoordination.  
The examiner reported that the veteran had some difficulty 
standing, walking, and getting around.  He used a cane for 
support.  On examination the veteran had some increased 
kyphosis on the dorsal spine, and there was tenderness, 
soreness, and pain to palpation across the lower back.  There 
was some loss of lordosis.  The veteran could flex to 70 
degrees, limited by pain.  Extension was to zero degrees, and 
lateral bending and rotation were all to 20 degrees, limited 
by pain.  He could rise on his toes and heels while holding 
on for support.   

Deep tendon reflexes were 2+ and symmetrical in all 
extremities.  There was a mild decrease in sensation on the 
lateral dorsal aspect of the right foot.  The sensory 
examination was otherwise normal.  Gait was antalgic, 
favoring the right leg.  He was able to toe and heel walk, 
albeit with pain.  He was able to straight leg raise to 80-90 
degrees, but with significant back pain.  The examiner 
concluded that there was no evidence of a major 
radiculopathy; there were only, "maybe" minor changes 
affecting the L5 which was evident only on sensory 
examination.  The examiner concluded that the veteran's 
chronic pain was most likely due to myofascial pain or scar 
formation.  

A subsequent nerve conduction/EMG study in May 2004 revealed 
bilateral L5 radiculopathy.  A July 2004 addendum expanded on 
the May 2004 report, and noted that the bilateral L5 
radiculopathy was more prominent on the right, but was very 
mild by EMG criteria.  The reported severity of the veteran's 
pain was not explained by the neurological findings, and was 
therefore determined to most likely be a myofascial pain 
syndrome, as well as possible scar formation.  

The veteran was afforded another examination in June 2005.  
The veteran reported that he got increasing pain, soreness, 
and tenderness in the back, and occasionally into the right 
leg, with numbness and tingling resulting in the right leg 
giving out on him.  There were no reported flare-ups, and no 
incapacitating episodes.  He reported encountering 
difficulties with normal daily activities.  He reported that 
he was taking pain medication for the back.  He was not 
wearing a back brace, but was using a cane.  He reported some 
unsteadiness and falling because of the right leg giving way.  
Examination revealed tenderness, soreness, and pain to 
palpation across the lumbar spine, and pain throughout the 
range of motion.  Forward flexion was to 60 degrees, 
extension to zero degrees, lateral bending and rotation was 
to 20 degrees bilaterally.  He could rise on his toes and 
heels while holding on for support.  In a seated position, 
straight leg raising caused back pain, worse on the right 
than the left.  Repetitive use caused increased ache and 
pain, soreness, tenderness, and fatigability.  The 
orthopedist concluded that his examination findings were 
consistent with those of the neurologist's that the veteran 
had a pain syndrome due to his back disability.  

Finally, the veteran was afforded his most recent examination 
in April 2007.  His complaints were noted to be pain, 
stiffness, weakness, and fatigability.  Pain was across the 
lumbosacral area and radiated posteriorly through the 
buttocks and down both legs, more severely on the right.  
Testing of the veteran's lumbosacral range of motion revealed 
flexion to 90 degrees, extension to 20 degrees, and right and 
left lateral flexion to 25 degrees, all with pain throughout 
the range of motion.  The veteran was unable to rotate the 
spine at all.  There was no additional limitation of motion 
following repetitive use.  

The veteran reported flare-ups described as an increase in 
pain from about 6/10 to about 9/10 that occurred 
approximately daily, depending on his movements, and lasted 
up to two to three hours.  Examination revealed objective 
evidence of painful motion, weakness, and tenderness, but not 
of spasm.  There was tenderness to palpation in the area of 
the surgical scar.  The veteran was able to sit on the chair 
and examination table, and to don and doff his shoes and 
socks by bending at the waist.  Neurological examination 
revealed that cranial nerves II-XII were intact except for 
diminished hearing.  Strength was 5/5 bilaterally in all 
muscle groups.  Sensation to monofilament and vibration was 
diminished only in the left L/L5 distribution.  Patellar and 
Achilles deep tendon reflexes were 3+ bilaterally.  The 
examiner's diagnosis was degenerative disc disease with 
herniated nucleus pulposus status post surgical repair, with 
L5 radiculopathy and myofascial versus fibrotic pain.  

In response to a question posed by the Board in its most 
recent remand, the examiner provided an opinion as to the 
impairment caused by functional losses due to pain, weakness, 
excess fatigability, incoordination, or pain, and equated it 
to the rating criteria.  Noting that the veteran had been 
unable to forward flex further than 30 degrees while 
standing, while able to flex to full range while seated, the 
examiner opined that it is as likely as not that the veteran 
experiences additional functional loss due to flare-ups of 
pain or to changes in position, and that these result in 
disability tantamount to limitation of forward flexion of the 
thoracolumbar spine to 30 degrees.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The United States Court of Appeals for Veterans Claims 
(Court) has also found, however, that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where a service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 2007 WL 4098218 (Vet. App.) 
(Nov. 19, 2007).  Here, as will be discussed below, the Board 
has found medical evidence warranting a staged rating for 
this increased rating claim.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2007).  Here, 
as noted in the foregoing discussion, these regulatory 
provisions were taken into account in assessing the range of 
motion of the veteran's spine disability.

As noted, during the pendency of the veteran's appeal the 
regulations pertaining to evaluation of disabilities of the 
spine were amended twice.  See 67 Fed. Reg. 54345- 54349 
(Aug. 22, 2002) (effective September 23, 2002); and 68 Fed. 
Reg. 51454-51456 (Aug. 27, 2003) (effective September 26, 
2003).  The Board will evaluate the veteran's claim utilizing 
both the old and the new criteria, and assign the rating that 
is most advantageous to the veteran.  

Under the old, pre-September 26, 2003, rating criteria, a 10 
percent rating is for application when there is mild 
intervertebral disc syndrome (IVDS).  A 20 percent rating is 
for application when there is moderate IVDS as evidenced by 
recurring attacks.  A 40 percent rating is for application 
when there is severe IVDS as evidenced by recurring attacks 
with only intermittent relief.  A 60 percent rating is for 
application when there is pronounced IVDS evidenced by 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

Here, the medical evidence discussed above shows that the 
veteran's IVDS, rated as 20 percent rating for moderate IVDS, 
warrants an increase to 40 percent, effective as of the April 
12, 2007, examination that showed an increase in the 
incidence of his flare-ups to approximately daily.  A 60 
percent rating is not warranted under the old criteria 
because the evidence does not show that the veteran's IVDS is 
severe; the evidence does not show persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

The first of the new criteria, effective September 23, 2002, 
involve only changes to the rating of intervertebral disc 
syndrome (IVDS), rating this disability based on the 
occurrence of incapacitating episodes.  The second change, 
effective September 26, 2003, renumbered all of the spine 
diagnostic codes, and provides for the evaluation of all 
spine disabilities under a new General Rating Formula for 
Diseases and Injuries of the Spine.  Under the most recent 
change, IVDS, renumbered as Diagnostic Code 5243, may be 
rated either under the new General Rating Formula, or under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in a higher 
evaluation.  For purposes of evaluations under Diagnostic 
Code 5243, an incapacitating episode is defined as a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. §  4.71a (2007).  

Here, the veteran told his April 2007 examiner that he had 
not had any incapacitating episodes in the previous year.  
Moreover, the earlier medical evidence of record does not 
show any incapacitating episodes as defined above.  Thus, 
rating the veteran's IVDS utilizing the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
is inapt.  However, the veteran's IVDS may be rated utilizing 
the new General Rating Formula.  

The General Rating Formula is for use with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  As noted, a note calls for 
evaluation of any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  (This will be addressed in the remand 
below.)

Under the new General Rating Formula, a 40 percent evaluation 
is for application when there is forward flexion of the 
thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is for application when there is unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
evaluation is for application when there is unfavorable 
ankylosis of the entire spine.  

The April 12, 2007, examiner opined that the veteran 
experiences additional functional loss due to flare-ups 
tantamount to limitation of forward flexion of the 
thoracolumbar spine to 30 degrees.  Therefore, with the 
veteran's disability tantamount to limitation of forward 
flexion of the thoracolumbar spine to 30 degrees, a 
disability rating of 40 percent is warranted under the new 
criteria based on the limitation of forward flexion of the 
thoracolumbar spine of 30 degrees or less.  A higher 
evaluation is not warranted under the new rating criteria 
because there is no ankylosis of the thoracolumbar spine.  

In sum, an increased rating to 40 percent is warranted for 
the orthopedic component of the veteran's IVDS disability 
under both the old and the new rating criteria, but a higher 
rating is not warranted under either.  The Board finds that 
the increased evaluation is effective as of the April 12, 
2007, examination that revealed medical evidence warranting 
the increase, but not earlier because the earlier medical 
evidence fails to show that the higher rating is warranted at 
any earlier time.  


ORDER

Entitlement to a 40 percent rating for orthopedic post-
operative residuals of a herniated disc at L4-L5, effective 
from April 12, 2007, is granted, subject to the law and 
regulations governing the payment of monetary benefits.  


REMAND

As noted, a note under the new criteria for rating the spine 
calls for evaluation of any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  (The decision above addressed the criteria 
in effect prior to the effective date of the new general 
rating formula for the spine and the orthopedic criteria set 
forth in the new general formula.  This leaves the question 
of whether there are objective neurologic abnormalities that 
warrant a separate compensable rating.)  While there is some 
evidence of a neurological component to the veteran's IVDS, 
the Board finds that it is unable to evaluate any 
neurological component of the veteran's disability without 
additional medical evaluation.  A remand is therefore 
necessary.  

Accordingly, the veteran's case is REMANDED to the agency of 
original jurisdiction (AOJ) for the following actions:

1.  The AOJ should arrange for the 
veteran to undergo a VA neurological 
examination by a physician with 
appropriate expertise to diagnose any 
current neurological component of the 
veteran's post-operative residuals of a 
herniated disc at L4-L5.  The examiner is 
to be apprised that the veteran is 
entitled to a separate evaluation of any 
associated objective neurologic 
abnormalities, including, but not limited 
to, bowel or bladder impairment.  All 
indicated tests and studies deemed 
necessary should be conducted.  Each 
nerve or group of nerves affected or 
seemingly affected by the IVDS should be 
identified and the impairment of each 
should be described as causing mild, 
moderate, moderately severe, or severe 
incomplete paralysis/neuritis/neuralgia, 
or complete paralysis.  

Based on a review of the medical 
evidence, the examiner should also 
provide an opinion as to the date of 
onset of any chronic neurological 
component to the veteran's post-operative 
orthopedic residuals of a herniated disc 
at L4-L5.  

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

The AOJ should ensure that the 
examination report complies with this 
remand and the questions presented in the 
AOJ's examination request, especially 
with respect to the instructions to 
provide medical opinions.  If the report 
is insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2007).  

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the remanded issue in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


